Mr. Justice Terry.
I concur in the judgment of affirmance in this cause, but not entirely in the opinion of the Chief Justice. I do not think the plaintiff’s title sufficient to sustain an action of ejectment. In my opinion, however, he is clearly entitled to recover upon his continuous possession under color of title.
The grant introduced, and the delivery of possession under it, vested in the plaintiff the right to the exclusive occupancy of the lands embraced within the boundaries of his tract; and it was properly admitted in evidence to show the extent of his possession, and the animus with which he entered.